             Case 1:21-cv-00533 Document 2-1 Filed 01/21/21 Page 1 of 2



RIDER TO CIVIL COVER SHEET FOR CASE NO. 21-cv-533
Plaintiffs: ADAMA SOW, DAVID JAKLEVIC, ALEXANDRA DE MUCHA PINO, OSCAR RIOS,
BARBARA ROSS, MATTHEW BREDDER, SABRINA ZURKUHLEN, MARIA SALAZAR, DARA
PLUCHINO, and SAVITRI DURKEE, on behalf of themselves and others similarly situated
Defendants: CITY OF NEW YORK; MAYOR BILL DE BLASIO; NEW YORK CITY POLICE
DEPARTMENT COMMISSIONER DERMOT SHEA, NEW YORK CITY POLICE DEPARTMENT
CHIEF OF DEPARTMENT TERENCE MONAHAN; NYPD DETECTIVE EDWARD CARRASCO
(SHIELD NO. 1567); NYPD OFFICER TALHA AHMAD (SHIELD NO. 21358); NYPD OFFICER
KEVIN AGRO (SHIELD NO. 8054); NYPD OFFICERS JOHN and JANE DOES # 1- 40
Attorneys:
BELDOCK LEVINE & HOFFMAN
Jonathan C. Moore
David B. Rankin
Luna Droubi
Marc Arena
Deema Azizi
Rebecca Pattiz
Katherine “Q” Adams (admission pending)
99 Park Avenue, PH/26th Floor
New York, New York 10016
t: 212-490-0400
f: 212-277-5880
e: jmoore@blhny.com
   drankin@blhny.com
   ldroubi@blhny.com
   marena@blhny.com
   dazizi@blhny.com
   rpattiz@blhny.com
   qadams@blhny.com

GIDEON ORION OLIVER
277 Broadway, Suite 1501
New York, NY 10007
t: 718-783-3682
f: 646-349-2914
e: Gideon@GideonLaw.com

COEHN&GREEN P.L.L.C.

Elena L. Cohen
J. Remy Green
Jessica Massimi

1639 Centre Street, Suite 216
Ridgewood (Queens), NY 11385
            Case 1:21-cv-00533 Document 2-1 Filed 01/21/21 Page 2 of 2



t: (929) 888-9480
f: (929) 888-9457
e: elena@femmelaw.com
    remy@femmelaw.com
    jessica@femmelaw.com

WYLIE STECKLOW PLLC

Wylie Stecklow PLLC
231 West 96th Street
Professional Suites 2B3
NYC NY 10025
t: 212 566 8000
e: Ecf@wylielaw.com
